Case 2:21-cv-03502-PA-RAO Document 25 Filed 05/06/21 Page 1 of 3 Page ID #:192



 1   FARHAD NOVIAN (SBN 118129)
     farhad@novianlaw.com
 2   MICHAEL O’BRIEN (SBN 277244)
 3   mobrien@novianlaw.com
     ALEXANDER BRENDON GURA (SBN 305096)
 4   gura@novianlaw.com
 5   NOVIAN & NOVIAN, LLP
     1801 Century Park East, Suite 1201
 6   Los Angeles, California 90067
 7   Telephone: (310) 553-1222
     Facsimile: (310) 553-0222
 8

 9   Attorneys for Plaintiff TRILLER FIGHT CLUB II LLC

10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA

12   TRILLER FIGHT CLUB II LLC, a               CASE NO.: 2:21-cv-03502-PA-RAO
13   Delaware Limited Liability Company,
                                                NOTICE OF ERRATA TO
14               Plaintiff,                     DECLARATION OF MICHAEL
15                                              O’BRIEN IN SUPPORT OF
           vs.                                  PLAINTIFF’S EX PARTE
16                                              APPLICATION FOR EXPEDITED
17   FILMDAILY.COM, an unknown                  DISCOVERY
     business entity; ACCESSTVPRO.CO, an
18   unknown business entity;                   Complaint Filed: April 23, 2021
19   ONLINE2LIVESTREAM.US, an
     unknown business entity;
20   CRACKSTREAMSLIVE.COM, an
21   unknown business entity; SPORTS-
     TODAY.CLUB, an unknown business
22   entity; MY-SPORTS.CLUB, an unknown
23   business entity; BILASPORT.COM, an
     unknown business entity; TRENDY
24   CLIPS, an unknown business entity;
25   MIKE, an unknown business entity;
     YOUR EXTRA, an unknown business
26   entity; ECLIPT GAMING, an unknown
27   business entity; ITSLILBRANDON, an
     unknown business entity; the H3
28
     PODCAST, an unknown business entity;
     H3H3 PRODUCTIONS, an unknown
                                            1
                                   NOTICE OF ERRATA
Case 2:21-cv-03502-PA-RAO Document 25 Filed 05/06/21 Page 2 of 3 Page ID #:193



 1   business entity; and DOES 1 through 100,
     inclusive,
 2

 3               Defendants.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
                                    NOTICE OF ERRATA
Case 2:21-cv-03502-PA-RAO Document 25 Filed 05/06/21 Page 3 of 3 Page ID #:194



 1                                  NOTICE OF ERRATA
 2      Plaintiff Triller Fight Club II LLC (“Plaintiff” or “Triller”) respectfully submits
 3   this Notice of Errata to the Declaration of Michael O’Brien filed in Support of Triller’s
 4   Ex Parte Application for Expedited Discovery (the “Declaration”), which was filed on
 5   May 5, 2021 (Dkt. No. 24.) Exhibits A and B to the Declaration contained true and
 6   correct copies of Triller’s proposed subpoenas to Google LLC and YouTube LLC (the
 7   “Subpoenas”). The Subpoenas contained inadvertent typographical errors, including
 8   with respect to certain of Defendants’ URL addresses. Triller is concurrently filing
 9   corrected copies of the Subpoenas that correct these typographical errors and make no
10   other changes.
11

12   Dated: May 6, 2021               NOVIAN & NOVIAN, LLP
13                                    Attorneys at Law

14                                    By:    /s/ Farhad Novian
15                                           FARHAD NOVIAN
                                             MICHAEL O’BRIEN
16                                           ALEXANDER BRENDON GURA
17
                                             Attorneys for Plaintiff TRILLER FIGHT
18                                           CLUB II LLC
19
20

21

22

23

24

25

26
27

28


                                                 3
                                        NOTICE OF ERRATA
